

115 HR 3545 IH: Overdose Prevention and Patient Safety Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3545IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Murphy of Pennsylvania (for himself, Mr. Meehan, Mr. Blumenauer, Mr. Carter of Georgia, Mr. Renacci, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to protect the confidentiality of substance use disorder
			 patient records.
	
 1.Short titleThis Act may be cited as the Overdose Prevention and Patient Safety Act. 2.Confidentiality of recordsSection 543 of the Public Health Service Act (42 U.S.C. 290dd–2) is amended—
 (1)in subsection (b)— (A)in paragraph (1), by striking The content and inserting Subject to paragraph (3), the content;
 (B)in paragraph (2), by striking Whether and inserting Subject to paragraph (3), whether; and (C)by adding at the end the following:
					
						(3)Exception
 (A)In generalIn the case of a use or disclosure of the content of a record referred to in subsection (a) for purposes of treatment, payment, or health care operations, paragraphs (1) and (2), as applicable, and regulations issued under subsection (g), including any such regulations pertaining to redisclosure limitations, shall not apply, and the provisions of section 164.506 of title 45, Code of Federal Regulations, or any successor regulation, shall apply with respect to such use or disclosure of such content by an entity in the same manner and to the same extent as such provisions apply with respect to the use or disclosure of protected health information by a covered entity.
 (B)DefinitionsFor purposes of this paragraph, the terms treatment, payment, health care operations, and protected health information have the meaning given such terms in section 164.501 of title 45, Code of Federal Regulations, or any successor regulation, and the term covered entity has the meaning given such term in section 160.103 of title 45, Code of Federal Regulations, or any successor regulation.; and
 (2)by amending subsection (c) to read as follows:  (c)Use of records in criminal proceedings (1)In generalExcept as authorized by a court order granted under subsection (b)(2)(C), no record referred to in subsection (a) may be used to initiate or substantiate any criminal charges against a patient or to conduct any investigation of a patient.
 (2)Additional protectionsIn the case of a use or disclosure of a record referred to in subsection (a) for purposes of treatment, payment, or health care operations as provided for under subsection (b), no further disclosure or redisclosure of such record is allowed to initiate or substantiate any criminal charges against a patient or to conduct any investigation of a patient except as authorized by a court order granted under subsection (b)(2)(C) of this section.
 (3)Exclusionary effect and dismissalAny record referred to in subsection (a) that has been used or disclosed to initiate or substantiate any criminal charges against a patient or to conduct any investigation of a patient in violation of paragraph (1) or (2), shall be excluded from evidence in any proposed or actual proceedings relating to such criminal charges or investigation and absent good cause shown shall result in the automatic dismissal of any proceedings for which the content of the record was offered..
			